Citation Nr: 1646604	
Decision Date: 12/13/16    Archive Date: 12/21/16

DOCKET NO.  14-06 894A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to service connection for hypertension. 

2.  Entitlement to a compensable disability rating for left upper extremity peripheral neuropathy. 

3.  Entitlement to an initial rating in excess of 10 percent for right lower extremity peripheral neuropathy. 

4.  Entitlement to an initial rating in excess of 10 percent for left lower extremity peripheral neuropathy.

5.  Entitlement to service connection for kidney damage. 


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America

ATTORNEY FOR THE BOARD

P. E. Metzner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1968 to May 1971. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from the February 2011 and March 2012 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.

In addition to the issues noted on the title page of this decision, the Veteran also appealed the RO's February 2011 denial of his claim for service connection for erectile dysfunction.  The RO subsequently granted service connection for erectile dysfunction in March 2014.  As this represents a full grant of the benefits sought with respect to this issue, the issue is no longer in appellate status and will not be further addressed.  See AB v. Brown, 6 Vet. App. 35 (1993).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In March 2014, the Veteran timely filed a VA Form 9 and requested a personal hearing before a Veterans Law Judge at the RO ("Travel Board").  A personal hearing via videoconference was set for December 8, 2016.  Notice of the hearing was sent on November 7, 2016.  

On December 2, 2016, the Veteran indicated that he never received the hearing schedule notice and needed to reschedule the hearing.  See December 2016 Report of General Information.  Review of the record reflects that because of an address spelling error notice might not have been received.  Id.  38 C.F.R. § 20.704 (b) designates that, when a hearing is scheduled, the person requesting it will be notified of its time and place.  

The Board finds that the Veteran did not receive adequate notice of the time and place of the hearing.  38 C.F.R. § 20.704 (c).  Good cause exists to remand this case to schedule a hearing.  In that regard, the Board notes that the Veteran has twice indicated his desire to appear for a Travel Board hearing as opposed to a videoconference hearing. 

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a Travel Board hearing.  Notify him of the date and time of the hearing in accordance with 38 C.F.R. § 20.704 (b).  A copy of the notice of that hearing should be placed in the record.  After the hearing is conducted, or if the Veteran withdraws the hearing request or fails to report for the scheduled hearing, the claims file should be returned to the Board in accordance with appellate procedures.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).






	(CONTINUED ON NEXT PAGE)


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).



